Citation Nr: 1526275	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  10-29 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

2.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1968.  He served in the Republic of Vietnam and was awarded a Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  During the pendency of the appeal, the RO increased the disability rating for the Veteran's peripheral neuropathy of the left lower extremity to 10 percent, effective January 26, 2009.  Despite the assignment of a higher disability evaluation, the issue remains in appellate status because the Veteran has continued to express disagreement with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2011, the Veteran testified during a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing has been associated with the record.

In June 2012, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

In October 2014, the Board denied a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  In addition, the Board remanded the issue of entitlement to an initial compensable disability rating for peripheral neuropathy of the right lower extremity.  

In a February 2015 rating decision, a 10 percent rating was granted for diabetic peripheral neuropathy of the right lower extremity, was granted effective January 26, 2009 (the date of service connection).

The Veteran appealed the Board's denial of a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Partial Motion for Remand (PJMR), the Court, in a May 2015 Order, vacated the Board's October 2014 decision in part and remanded in part.  The Court vacated the Board's decision to the extent that it denied the Veteran's claim for entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity and remanded the matter to the Board.

The Court left undisturbed the Board's decision to remand the issue of entitlement to an initial compensable disability rating for peripheral neuropathy of the right lower extremity.  Nonetheless, that issue remains on appeal pursuant to AB.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The PJMR indicated that the Veteran was provided VA medical examinations in May 2009 and July 2012.  The May 2009 medical report showed that "[b]ilateral ankle reflexes were absent."  The July 2012 medical report reflected that "[d]eep tendon reflexes were absent for the left ankle . . . ."  

Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The Veteran's peripheral neuropathy is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under this diagnostic code, a 10 percent rating requires mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis, whereby the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost. 

The Board's prior decision noted that the Veteran did not have a loss of reflexes, despite the examination findings; hence the basis of the PJMR.  In the interim, a VA medical opinion was obtained which noted that a July 2012 electromyography (EMG) revealed a mild, axonal, sensory polyneuropathy affecting the left leg.  However, the examiner noted that although not specifically mentioned on the EMG report, in all likelihood (and considering the symptomatology) the diabetes had affected both lower extremities fairly symmetrically.  Therefore, the examiner opined that the Veteran most likely had a diabetic peripheral neuropathy which involved both the left and right lower extremities to the degree of mild, incomplete paralysis of the bilateral sciatic nerves.  This VA opinion did not comment on the loss of reflexes or any other symptoms; however, and the EMG is nearly three years old.  In light of the PJMR, the Board finds that the Veteran should be afforded a VA examination to include EMG testing.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected peripheral neuropathy of the lower extremities.  The examiner should review the record prior to examination.  The Veteran should be provided an EMG.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for peripheral nerves.  The DBQ should be filled out completely as relevant.  The examiner should ensure that any loss or diminished reflexes are addressed.  Any opinions expressed by the examiner must be accompanied by a complete rationale.

2.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

